Citation Nr: 1738432	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  09-40 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hamstring disability.

2.  Entitlement to service connection for a left hamstring disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty from March 1987 to March 1989 and from January 1995 to July 1997.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2017, these claims were remanded for additional development.  Unfortunately, still further development is required before these claims may be adjudicated.  Therefore, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The appeal was remanded by the Board in May 2017 in order to obtain a medical opinion regarding the etiology of a current left and right hamstring disabilities.  A June 2107 VA examiner found that the hamstrings were normal on examination, and declined to diagnose any current disability.  He did note that VA treatment records diagnosed a chronic hamstring condition. He did not address or explain this apparent conflict in the medical evidence, nor did he consider the Veteran's competent and credible lay statements that ever since sustaining his original left and right hamstring injuries in service, he has intermittent pain walking up stairs or wth prolonged walking.  The proferred medical opinion is therefoe inadequate, and remand is required to correct the deficiency.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental VA medical opinion on whether  the Veteran has, or has had since March 2008, a chronic disability of the right or left hamstring, or both.  If so, the examiner is then asked to provide an opinion as to whether it is as likely as not (50 percent or greater probability) that any hamstring diagnosis is related to service.

a.  In regard to whether he has a disability of one or both hamstrings, the Veteran's VA treatment records do not show a hamstring condition listed as a currently treated condition, but that is not dispositive of the question of whether he has a current or chronic disability.  His VA treatment records show complaints of hamstring pain (in April 2011 and November 2014) and that he was unable to do straight leg raise tests due to tightness in his hamstrings (in December 2008 and March 2009).  He has reported that he has had pain and tightness since he pulled his hamstrings in service.  

He was diagnosed with bilateral strain by the May 2012 and August 2009 VA examiners, and bilateral pull by the July 2008 VA examiner.  At the June 2017 VA examination, the Veteran was noted to be mildly tender to palpation on both hamstrings.  

The examiner is asked to comment on the above evidence when opining on whether there is a current disability of the hamstrings.  Specifically, is the recurrent, intermittent hamstring pain representative of a chronic condition, as indicated in treatment records?  The examiner is advised that service connection can be granted on the presence of a chronic disability at any time during the claim process, even when the most recent diagnosis is negative.  The Veteran's claim was received in March 2008.

b.  In regard to a relationship to service, if the Veteran has (or had) a diagnosis of one or both hamstrings, the examiner is then asked whether it is as likely as not (50 percent or greater probability) that such diagnosis is related to his symptoms in service or was caused or aggravated by service-connected ankles, knees, or hips.  ("Aggravation" means any increase in the severity of a disease or injury.  See 38 C.F.R. § 3.310).  

The Veteran has asserted that the his knees and ankles cause him to overcompensate, which leads to pulls and strains of his hamstrings.  The examiner is asked to comment on this theory.  The Veteran is service-connected for the bilateral knees, ankles, and hips, and lumbar spine.  He is also service-connected for bilateral lower extremity radiculopathy.  The examiner is asked to provide an opinion on whether these disabilities caused his hamstring disability, or caused any increase in severity to it.

All explanations are to be supported with explanatory rationale that cites to evidence in the file and to medically accepted knowledge.  The examiner is asked to conduct a search of the relevant literature prior to the examination.

2.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




